BUCKINGHAM, Senior Judge,
dissenting.
I understand the majority’s concern with the family court’s removal of the child from the mother without more specific findings concerning the allegations in the complaint. While the family court’s determinations were more general than specific, I conclude they were sufficient to support its decision and did not improperly rely on matters in a previous case between the parties. Thus, I respectfully dissent.
At the outset, I note that the appellees did not file briefs to refute the arguments made by the appellant in her brief. Pursuant to CR 76.12(8)(c), we may accept the appellant’s statements of the facts and issues as correct, reverse the judgment if the appellant’s brief appears to sustain such action, or regard the failure to file a brief as a confession of error and reverse the judgment without considering the merits of the ease. The appellees’ failure to file briefs places this court in a difficult position, especially when the order under review involves the removal of a child from a parent.
I disagree with the portion of the majority opinion that states that the family court’s findings of fact were insufficient and improperly relied on information out*639side the record and that directs the court to enter an order based upon the record in this case alone. It is apparent that the family court relied on matters in previous proceedings between these parties. However, “[t]he rule in this jurisdiction is that in a case pending before it a court will take judicial notice of a record in the same court in a case involving the same parties and the same questions!)]” Maynard v. Allen, 276 Ky. 485, 124 S.W.2d 765, 767 (1989).
Just as important, a panel of this court in J.C. v. KM., 2009 WL 3487629 (rendered October 30, 2009, unpublished), addressed a very similar issue involving this same family court. In that case, the court affirmed the court’s order in a neglect proceeding where the court had stated that it “has taken judicial notice of the pleadings, findings, stipulations and Orders” in other cases before that court. I conclude that this court is sending conflicting directions to the Marshall Family Court. I disagree with the portion of the majority opinion that prohibits the family court from taking judicial notice of the record in other cases in that court to the extent that those cases involve these same parties and the same questions.
The majority determined that the family court found only that Rambo and Mother had engaged in arguments that led them to throw things at each other and that on one specific occasion Mother had stayed out all night -without informing Rambo of her whereabouts. The majority determined that these findings, which the majority acknowledged were supported by substantial evidence, were insufficient to warrant removal of the child. The majority criticized, however, the additional findings of the family court that Mother had “ongoing” anger management problems and describing her behavior as a “pattern” existing over the years. The majority states that there was no evidence of alcohol abuse or mood swings before January 2009 or evidence of a pattern of conduct over the years.
I note that the family court stated in its adjudication that Mother “continues to put her self interest above that of her children, she continues to have erratic mood swings, she continues to drink excessively and continues to be unable to control her anger.” (Emphasis added). Although these statements by the family court were in its conclusions of law rather than its findings of fact, I believe it is clear that they are factual determinations that constitute substantial evidence to support the court’s decision. These findings relate to conduct of Mother that was presently before the court and not to conduct previously before the court in another case.
Further, as noted by the majority, the family court was well aware that the matter before it was the truth or falsity of the matters in the complaint, and it repeatedly reminded the parties of that fact. I believe it is apparent that the family court properly based its decision on the truth of the new allegations. I further believe that the family court’s consideration, based on facts before it in a previous case, that Mother’s problems were “ongoing” and represented a “pattern” of conduct was not improper. I would affirm the family court’s order.